DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1. 	This office action is in response to applicant's Arguments/Remarks filed 08/25/2022. Claims 8-19 are pending and claims 1-7 are previously cancelled.  

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eagle Fan (DE 202016003868 U1) (hereinafter referenced as Fan) in view of Richardson et al (U.S. Patent Pub. # US 2006/0274493 A1) further in view of Armstrong (U.S. Patent Pub. # US 2017/0163306 A1).
Regarding claim 8, Fan discloses a waterproof outdoor bag for storing a mobile phone with touch operation (figures 1-6, a bicycle bag 100), comprising: a storage bag main body having a top bag body unit, a bottom bag body unit and a zipper (figures 1-6, a top bag body 120, a bottom bag body 110 and a zipper 150; paragraphs 0007, 0009 and 0022); an interior formed in the waterproof outdoor bag when the zipper secures the top bag body unit to the bottom bag unit along a perimeter of the top bag unit (paragraphs 0007, 0009, 0022 and 0025, “...a first and a second toothed belt zipper can engage with each other” and the cell phone in the interior of the bag); an opening on the top bag unit wherein the opening has a transparent plastic film and wherein the transparent plastic film is secured to the opening of the top bag unit by injection molding and wherein no holes are present between the transparent plastic film and the opening of the top bag unit (see figures 1-6,  a  transparent side 121 of the bag cover 120; paragraphs 0023 and 0035, the transparent side 121(i.e., the top bag body)  of the bag cover 120  does not have holes); a first corner of the opening of the top bag unit (figures 1-6, an upper left side of top bag unit 120) ; a second corner of the opening of the top bag unit(figures 1-6, the upper right side of top bag unit 120); a third corner of the opening of the top bag unit (figures 1-6, a lower  left side of top bag unit 120); a fourth corner of the opening of the top bag unit (figures 1-6, the lower left side of top bag unit 120).
Fan does not disclose the transparent plastic film is secured to the top bag unit by injection molding and a first securing belt located on an underside of the top bag unit; a second securing belt located on the underside of the top bag unit wherein the first securing belt and the second securing belt are on opposing sides of the opening of the top bag unit; and a securing mechanism on the first securing belt and a corresponding securing mechanism on the second securing belt wherein the securing mechanism of the first securing belt and the securing mechanism of the second securing belt secure a mobile phone to the transparent plastic film.  
Richardson et al discloses an item is secured/joined to a case by injection molding (paragraph 0047) and a first securing belt located on an underside of a top bag unit (figure 19, a left side strap 2006; paragraph 0115); a second securing belt located on the underside of the top bag unit wherein the first securing belt and the second securing belt are on opposing sides of the opening of the top bag unit (figure 19, a right side strap 2006; paragraph 0115); and a securing mechanism on the first securing belt and a corresponding securing mechanism on the second securing belt wherein the securing mechanism of the first securing belt and the securing mechanism of the second securing belt secure a mobile phone to the case (paragraph 0115, straps 2006 secures the electronic device into position).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Richardson et al to secure the transparent plastic film to the top bag unit by injection molding and to incorporate belts the inner side of the top bag body in order to ensure the security of device within. 
Fan in view of Richardson et al does not explicitly disclose a reinforcement chamfer located at each of the corners of the opening of the top bag unit wherein the reinforcement chamfers increases the strength of the top bag unit; and wherein the reinforcement chamfers are integrally formed with the top bag unit so that the reinforcement chamfers may not move independent of the top bag unit and wherein the reinforcement chamfers are all located inside of a perimeter of the top bag unit.  
	Armstrong discloses a reinforcement chamfer located at each corners of a case and the reinforcement chamfers increases the strength of the case (paragraph 0047) ; and wherein the reinforcement chamfers are integrally formed with the case (figure 4, reinforced corners 37; paragraph 0047, the reinforced corners 37 are integrally formed with on portion 30 of the case 10) and wherein the reinforcement chamfers are all located inside of a perimeter of the case (see figure 4, reinforced corners 37, the reinforced corners 37  are all located inside of a perimeter of the portion 30 of the case 10). The limitations of so that the reinforcement chamfers may not move independent of the top bag unit to be intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of Richardson et al in view of the teachings of Armstrong to incorporate a reinforcement chamfer at each of the corners of the opening of the top bag unit in order to ensure protection of device within the case and to facilitate easy insertion of the device into the case (Armstrong, paragraph 0047).

Regarding claim 9, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan does not disclose a positioning groove located on an underside of the transparent plastic film of the top bag unit wherein the position groove of the underside of the transparent plastic film properly positions the mobile phone with respect to the transparent plastic film.
Richardson et al discloses a positioning groove located on an underside of a top bag unit wherein the position groove of the underside of the top bag properly positions the mobile phone with respect to the top bag (figure 19, items 2004; paragraph 00155).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Richardson et al to incorporate a positioning groove located on an underside of the transparent plastic film of the top bag unit wherein the position groove of the underside of the transparent plastic film properly positions the mobile phone with respect to the transparent plastic film in order to ensure the security of device within. 

Regarding claim 10, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan further discloses the waterproof outdoor bag for storing a mobile phone with touch operation wherein the transparent plastic film (figures 1-6, a transparent side 121 of the bag cover 120; paragraphs 0023 and 0035) except the transparent plastic film is soft.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the transparent plastic film with soft material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 11, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 11. Fan further discloses wherein the opening of the top bag unit is substantially rectangular (see figure 1-6, the top bag unit 120, the top bag unit 120 is rectangle). 

Regarding claim 12, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan discloses the waterproof outdoor bag for storing a mobile phone with touch operation further comprising: a first corner of the opening of the top bag unit (figures 1-6, an upper left side of top bag unit 120) ; a second corner of the opening of the top bag unit(figures 1-6, the upper right side of top bag unit 120); a third corner of the opening of the top bag unit (figures 1-6, a lower  left side of top bag unit 120); a fourth corner of the opening of the top bag unit (figures 1-6, the lower left side of top bag unit 120).
Fan in view of Richardson et al does not explicitly disclose a reinforcement chamfer located at each of the corners of the opening of the top bag unit wherein the reinforcement chamfers increases the strength of the top bag unit.  
	Armstrong discloses a reinforcement chamfer located at each corners of a case and the reinforcement chamfers increases the strength of the case (paragraph 0047).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of Richardson et al in view of the teachings of Armstrong to incorporate a reinforcement chamfer at each of the corners of the opening of the top bag unit in order to ensure protection of device within the case and to facilitate easy insertion of the device into the case (Armstrong, paragraph 0047).

Regarding claim 13, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan does not disclose wherein the top bag unit is made of polyvinyl chloride plastic or thermoplastic polyurethane plastic.  
Richardson et al discloses a bag is made of polyvinyl chloride plastic or thermoplastic polyurethane plastic (paragraph 00114).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Richardson et al to make a top cover/body of the bag made of polyvinyl chloride plastic or thermoplastic polyurethane plastic by design choice. 

Regarding claim 14, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan does not disclose wherein the bottom bag unit is formed of ethylene-vinyl acetate foamed rubber and plastic.  
Richardson et al discloses a bag is made of polyvinyl chloride plastic or thermoplastic polyurethane plastic (paragraph 0114).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Richardson et al to make a bottom cover/ body of the bag made of polyvinyl chloride plastic or thermoplastic polyurethane plastic by design choice. 

Regarding claim 15, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan discloses the waterproof outdoor bag for storing a mobile phone with touch operation further comprising: a buckle located on a bottom of the bottom bag unit wherein the buckle secures the waterproof outdoor bag to a vehicle (figure 4, straps 130-132; paragraphs 0028 and 0034).

Regarding claim 16, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 8. Fan does not disclose wherein the securing mechanism of the first securing belt and the second securing belt is a hook and loop fastener system.  
Richardson et al discloses wherein the securing mechanism of the first securing belt and the second securing belt is a hook and loop fastener system (paragraphs 0054 and 0115).

	Regarding claim 17, Fan discloses  a waterproof outdoor bag for storing a mobile phone with touch operation(figures 1-6, a bicycle bag 100), comprising: a storage bag main body having a top bag body unit, a bottom bag body unit and a securing mechanism(figures 1-6, a top bag body 120 and  a bottom bag body 110; paragraphs 0007, 0009 and 0022); an interior formed in the waterproof outdoor bag by the top bag unit and the bottom bag unit((paragraphs 0007, 0009, 0022 and 0025, the cell phone in the interior of the bag); an opening on the top bag unit wherein the opening has a transparent plastic film and wherein the transparent plastic film is secured to the opening of the top bag unit and wherein no holes are present between the transparent plastic film and the opening of the top bag unit (see figures 1-6,  a  transparent side 121 of the bag cover 120; paragraphs 0023 and 0035, the transparent side 121(i.e., the top bag body)  of the bag cover 120  does not have holes. The transparent material integrally made by injection molding is a known technique).
Fan does not discloses the transparent plastic film is secured to the top bag unit by injection molding and a first securing belt located on an underside of the top bag unit; a second securing belt located on the underside of the top bag unit wherein the first securing belt and the second securing belt are on opposing sides of the opening of the top bag unit; a securing mechanism on the first securing belt and a corresponding securing mechanism on the second securing belt wherein the securing mechanism of the first securing belt and the securing mechanism of the second securing belt secure a mobile phone to the transparent plastic film; and a reinforcement chamfer located at a corner of the opening of the top bag unit.  
Richardson et al discloses an item is secured/joined to a case by injection molding (paragraph 0047) and a first securing belt located on an underside of a top bag unit (figure 19, a left side strap 2006; paragraph 0115); a second securing belt located on the underside of the top bag unit wherein the first securing belt and the second securing belt are on opposing sides of the opening of the top bag unit (figure 19, a right side strap 2006; paragraph 0115); and a securing mechanism on the first securing belt and a corresponding securing mechanism on the second securing belt wherein the securing mechanism of the first securing belt and the securing mechanism of the second securing belt secure a mobile phone to the case (paragraph 0115, straps 2006 secures the electronic device into position).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of the teachings of Richardson et al to secure the transparent plastic film to the top bag unit by injection molding and to incorporate belts the inner side of the top bag body in order to ensure the security of device within. 
Fan in view of Richardson et al does not explicitly disclose a reinforcement chamfer located at a corner of the opening of the top bag unit wherein the reinforcement chamfer is integrally formed with the top bag unit so that the reinforcement chamfer may not move independent of the top bag unit and wherein the reinforcement chamfer is located inside of a perimeter of the top bag unit.  
 Armstrong discloses a reinforcement chamfer located at a corner of a top bag unit (paragraph 0047) wherein the reinforcement chamfer is integrally formed with the top bag unit and wherein the reinforcement chamfer is located inside of a perimeter of the top bag unit (figure 4, reinforced corners 37; paragraph 0047, the reinforced corners 37 are integrally formed with on portion 30 of the case 10 and located inside of a perimeter of the portion 30 of the case 10). The limitation of so that the reinforcement chamfers may not move independent of the top bag unit to be intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Fan in view of Richardson et al in view of the teachings of Armstrong to incorporate a reinforcement chamfer at a corner of the opening of the top bag unit in order to ensure protection of device within the case and to facilitate easy insertion of the device into the case (Armstrong, paragraph 0047).

Regarding claim 18, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 17. Fan discloses the waterproof outdoor bag for storing a mobile phone with touch operation further comprising: a buckle located on a bottom of the bottom bag unit wherein the buckle secures the waterproof outdoor bag to a vehicle (figure 4, straps 130-132; paragraphs 0028 and 0034).

Regarding claim 19, Fan in view of Richardson et al and Armstrong discloses the apparatus of claim 17.  Richardson et al discloses wherein the securing mechanism of the first securing belt and the second securing belt is a hook and loop fastener system (paragraphs 0054 and 0115).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/           Examiner, Art Unit 2649     

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649